Citation Nr: 1440349	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service-connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for ED.  

While the Veteran requested a Travel Board hearing in his substantive appeal, he subsequently withdrew the request in September 2011.

The issue of entitlement to special monthly compensation (SMC) for loss of use of a creative organ has not been adjudicated by the RO or appealed to the Board.  As the claim for entitlement to service connection for ED is granted, the Board refers the matter of entitlement to SMC based on loss of use of a creative organ to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for posttraumatic stress disorder (PTSD) was established in a November 2011 rating decision.  

2.  The competent medical evidence of record shows that the Veteran's ED is, as likely as not, related to the use of anti-depressant medications.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction on a secondary basis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed ED secondary to his service-connected diabetes.  

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At a June 2009 VA examination, the Veteran reported that his ED began in 2007.  The examiner noted that the Veteran had been treated with medication for hypertension since 2000 and had been treated with medication for depression since 2006.  The examiner diagnosed ED and opined that the most likely etiology of the Veteran's ED was medication.  The examiner opined that the Veteran's ED was not caused by or a result of his diabetes mellitus, noting that his ED coincided with the start of his current mediation for depression.  The examiner indicated that the Veteran was taking citalopram, the main side effect of which is ED and sexual dysfunction.  

There is no competent medical evidence to the contrary.  

The claim was denied in July 2009.  At that time service connection was not in effect for any psychiatric disorder.  

However, during the pendency of the appeal, the RO granted service connection for PTSD in November 2011.  
A February 2008 VA treatment note indicated that citalopram would be started for depression and anxiety.  At that time, the diagnosis was anxiety disorder, not otherwise specified, rule out posttraumatic stress disorder.  PTSD was subsequently diagnosed and a November 2011 VA treatment record noted that the Veteran's PTSD/anxiety disorder were managed in part by Citalopram.  Accordingly, the Board concludes that the Veteran's ED is due to medication prescribed for a service-connected disability and, therefore, service connection for ED on a secondary basis is warranted.  


ORDER

Service connection for ED is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


